Citation Nr: 0016567	
Decision Date: 06/22/00    Archive Date: 06/28/00

DOCKET NO.  99-00 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral wrist 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left ankle injury.

4.  Entitlement to a compensable initial evaluation for 
onychomycosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Los Angeles, California (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent medical evidence linking a 
bilateral wrist disability with the veteran's period of 
active service.

3.  The preponderance of the evidence establishes that the 
veteran's left knee disability is related to his military 
service.

4.  The veteran's left ankle injury is characterized by pain, 
moderate limitation of motion, decreased strength, functional 
impairment, and arthritic change.

5.  The veteran's onychomycosis is productive of thickening, 
discoloration, and deformity of the toenails.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a bilateral wrist disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A left knee injury was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991).

3.  The criteria for an evaluation of 20 percent for a left 
ankle disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5271 (1999).

4.  The criteria for a compensable evaluation for 
onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7813 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (1999).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1999).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive, it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders, such as arthritis, manifested themselves 
to a degree of ten percent within one year of discharge from 
service.  See 38 U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999); Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

A. Bilateral Wrist Disability

The veteran's service medical records show that he complained 
of locking of his wrists in July 1995.  An impression of 
arthritis was noted; however, the physical examination and 
the x-ray findings were negative.  Likewise, a June 1996 x-
ray, performed due to a reported right upper extremity 
injury, was negative.  In December 1996, pain in the hands 
was noted.  The retirement examination of April 1997 noted a 
history of pain in both wrists at the age of 34, but made no 
current, objective findings.

During a VA examination in October 1997, the veteran related 
that he had intermittent bilateral wrist pain, most severe 
over the medial aspects, since 1993.  The pain frequently 
developed following physical activity of the upper 
extremities.  Upon examination, moderate tenderness was 
present over the medial aspects of both wrists and both 
wrists had pain with varying degrees of motion.  There was no 
edema, erythema, or impairment of grip strength.  The 
examiner commented that the x-rays of the wrists were normal 
and that the cause of the pain was undetermined.

The veteran presented testimony at a hearing before the RO in 
March 1999.  He described pain on the outside of his wrists, 
worse on the right.  The pain was constant but did not 
radiate.  He could not perform twisting actions or lift heavy 
objects due to the pain.

In summary, the Board finds that the veteran has failed to 
submit a well-grounded claim of service connection for a 
bilateral wrist disability.  Although the veteran has 
complained of pain of the wrists, no objective findings have 
documented a disability of the wrists.  Moreover, even 
accepting that the veteran suffers from a current bilateral 
wrist disability, no medical professional has related the 
veteran's present complaints to his period of active service.  
The VA examiner specifically stated that the etiology of the 
pain was undetermined.  The Board cannot rely solely on the 
veteran's own statements because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228 (1998).

Further, the veteran's claim may not be found well grounded 
under the provisions for chronicity or continuity of 
symptomatology.  The record contains no medical evidence that 
the veteran had a chronic bilateral wrist disability in 
service and that he currently has the same chronic 
disability.  Likewise, there is no medical evidence that the 
veteran's symptomatology in service is related to his current 
symptomatology.  See 38 C.F.R. § 3.303(b) (1999); Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Accordingly, the 
veteran's claim must be denied as not well grounded.

B. Left Knee Disability

As a preliminary matter, the Board finds that the veteran's 
claim for a left knee disability is well grounded in that he 
has presented a claim that is plausible, capable of 
substantiation, or meritorious on its own.  The Board further 
finds that the VA has fulfilled its statutory duty to assist 
the veteran in the development of his claim.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).

In September 1995, the service medical records documented a 
history of recent left knee pain after playing soccer.  The 
veteran was assessed with left patellar tenderness.  He 
returned with the same symptoms the following month and was 
diagnosed with patellar femoral pain syndrome.  In November 
1995, he continued to complain of left knee pain and an x-ray 
report was negative for degenerative joint disease.  In 
December 1996, the veteran complained of aching knee pain for 
the past 18 months, with exacerbations caused by activity.  
He had no locking, clicking, or swelling.  Physical 
examination found slight tenderness to palpation of the 
infrapatellar ligament and popping with extension and 
abduction.  The veteran was assessed with infrapatellar left 
knee pain, questionable tendonitis versus bursitis.  The 
retirement examination of April 1997 noted a history of left 
knee pain at the age of 35 but made no objective findings.

During a VA examination in October 1997, the veteran related 
that he had intermittent left knee pain since an in-service 
injury in July 1995.  The pain frequently developed with 
cold, damp weather and strenuous activity.  Upon physical 
examination, the left thigh and left lower leg strength were 
normal.  The left knee exhibited mild tenderness over the 
anterior aspect, mild pain over the anterior aspect with full 
extension, and moderate pain with flexion to 90 degrees.  
There was no edema or erythema, and no evidence of cruciate 
or collateral ligament injury.  The x-ray findings were 
normal.  The examiner observed that the veteran had sustained 
an injury to his left knee in 1995 and that he had 
experienced intermittent pain since that time.  The examiner 
believed that the cause of the veteran's recurrent left 
anterior knee pain was patella femoral syndrome.

At his personal hearing before the RO in March 1999, the 
veteran testified that he twisted his knee in 1994 or 1995 
while playing soccer.  His left knee pain presently increased 
with activity and he sometimes had swelling of the knee.

Based upon a review of the aforementioned evidence, the Board 
finds that the veteran is entitled to a grant of service 
connection for a left knee disability.  The service medical 
records document a left knee injury in 1995 due to playing 
soccer.  The veteran then continued to seek medical treatment 
until a few months before his retirement.  Notably, the VA 
examiner made similar objective findings as were made in 
service.  Further, the VA examiner found that the veteran had 
experienced left knee pain since his in-service injury and 
diagnosed the veteran with patella femoral syndrome, the same 
diagnosis rendered in service.  On the contrary, the record 
contains no evidence that the veteran's current left knee 
disability is due to another cause.  Accordingly, the benefit 
sought on appeal must be granted.

II. Increased Ratings

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a) (West 1991).  In this case, the veteran 
filed a Notice of Disagreement to the initial December 1997 
rating decision.  Therefore, it is an original claim placed 
in appellate status by a Notice of Disagreement taking 
exception with the initial rating award.  Accordingly, the 
claim must be deemed well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and VA has a duty to assist 
the veteran in the development of facts pertinent to that 
claim.  See Fenderson v. West, 12 Vet.App. 119 (1999) 
(applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims); cf. Caffrey v. Brown, 6 Vet.App. 377, 
381 (1994) (increased ratings claims).  The Board finds that 
all relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issues 
on appeal has been obtained.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  VA 
must consider all evidence of the veteran's disability as is 
necessary to evaluate the severity from the effective date of 
service connection through the present.  Fenderson, at 126-
127, citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (1999) 
(ratings to be assigned in the light of the whole recorded 
history).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (1999).  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weightbearing are relevant 
considerations for determination of joint disabilities.  
38 C.F.R. § 4.45 (1999).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(1999).

A. Left Ankle Injury

The veteran's service medical records show that he sustained 
a fracture of the tip of the left lateral malleolus in 
October 1991.  In April 1992, the veteran underwent surgery 
for excision of the tip of the left lateral malleolus due to 
non-union.  The veteran continued to be followed for left 
ankle pain from 1992 through 1997.  An x-ray performed in 
July 1995 showed bony densities interior to the lateral 
malleolus and an x-ray in January 1997 was consistent with 
osteochondritis dissecans.  In April 1997, the veteran was 
placed on permanent profile due to left ankle arthritis.

During a VA examination in October 1997, the veteran related 
that he continued to have left ankle pain since his in-
service injury.  The pain frequently developed with cold 
weather and physical activity.  He often took Motrin every 8 
hours for relief.  Upon examination, the veteran could not 
dorsiflex beyond the zero degree position or plantar flex 
beyond 20 degrees, and there was moderate pain at both 
levels.  Left ankle dorsiflexion, plantar flexion, and motor 
strength were described as 70 percent of normal.  The 
impaired left ankle strength was believed to be secondary to 
the left ankle pain.  Moderate tenderness was present over 
the medial and lateral aspects of the left ankle.  There was 
no edema, erythema, or sensory deficit, and x-ray findings 
were normal.  The veteran was diagnosed with chronic left 
ankle pain due to the original fracture.

Medical records from Vandenberg Air Force Base show that the 
veteran was prescribed Motrin for chronic orthopedic problems 
in July 1997.  In June 1998, the veteran presented with a 
left ankle sprain after slipping on rocks and inverting his 
ankle.  Objective findings included swelling and pain.  The 
radiologic report disclosed a possible nondisplaced lateral 
malleus fracture versus fused accessory ossicle, soft tissue 
swelling, and mild degenerative arthritic change.  During a 
follow-up visit later in the month, the left ankle lacked 10 
degrees dorsiflexion and 10 degrees plantar flexion.  The 
veteran was followed for physical therapy for approximately 
one month until the goals were achieved.

At the hearing before the RO in March 1999, the veteran 
testified that he had left ankle pain all of the time, but 
that it varied with his activity level.  The pain occurred on 
the outside of his ankle and his ankle had given out in the 
past.  He could walk only one-half of a mile and could not 
run or play sports.  He had limited movement of the left foot 
and tried not to place pressure on it.

The record shows that the veteran's left ankle disability has 
been assigned a 10 percent disability evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (1999).  Under this 
Diagnostic Code, limited motion of the ankle is rated at 10 
percent for moderate limitation and 20 percent for marked 
limitation.  Pursuant to the rating schedule, normal plantar 
flexion is contemplated at 45 degrees and dorsiflexion at 20 
degrees.  38 C.F.R. 4.71, Plate 11 (1999).  In addition to 
applicable schedular criteria, under 38 C.F.R. 4.40, 4.45 
(1999), the VA is required to consider whether an increased 
evaluation could be assigned on the basis of functional loss 
due to pain or weakness to the extent that any such symptoms 
are supported by adequate pathology.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995); VAOPGCPREC 9-98, Fed. Reg. 63 
(1998).

In summary, the Board finds that the evidence of record 
supports an evaluation of 20 percent for the veteran's left 
ankle disability.  In so finding, the Board has considered 
the factors delineated in 38 C.F.R. 4.40, 4.45 (1999), as 
well as the subjective complaints of pain and functional 
impairment, and the objective findings of limitation of 
motion and decreased strength.  The Board acknowledges that 
the veteran's limitation of motion has only been found to be 
moderate.  However, the Board emphasizes that the veteran's 
left ankle pain has caused loss of strength and impairment of 
the performance of daily activities.  In addition, x-rays 
performed in service and at the Air Force hospital have 
documented the presence of degenerative changes of the left 
ankle.

Accordingly, the Board finds that the veteran's overall 
disability picture more closely meets the criteria for a 20 
percent evaluation.  Nevertheless, there has been no showing 
of ankylosis, marked deformity, or astragalectomy of the 
ankle, which would warrant a higher evaluation under 
alternative Diagnostic Codes.  See 38 C.F.R. 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5274 (1999).  Therefore, 
the evidence supports the assignment of the next higher 
evaluation and the benefit sought on appeal must be granted.

B. Onychomycosis

The veteran's service medical records show that he was 
followed for onychomycosis of the toenails from 1995 to 1997.  
A dermatology consultation of January 1997 diagnosed the 
veteran with onychomycosis of the bilateral great toes.  The 
retirement examination of April 1997 observed onychomycosis 
of the toenails and noted that the veteran was on medication.

Medical records from Vandenberg Air Force Base show that the 
veteran had onychomycosis in July 1997.  In May 1998, the 
veteran had severe toenail fungus, with the toenails of both 
feet thickened and deformed.

During a VA examination in October 1997, the examiner 
observed that toenails of the right great toe, fourth toe and 
fifth toe, and left great toe and fifth toe were yellowed and 
thickened.  It was noted that the fungal infections of the 
toenails from service had lessened in severity with 
treatment.

At the hearing before the RO in March 1999, the veteran 
testified that he took medication for his toenails and that 
the condition always recurred.  The skin blistered and became 
red and raw.  The toenails separated, thickened, yellowed, 
and grew abnormally.  He never lost any toenails.

The record shows that the veteran's onychomycosis has been 
assigned a noncompensable evaluation by analogy to 
dermatophytosis under 38 C.F.R. § 4.118, Diagnostic Code 7813 
(1999).  This, in turn, is rated as eczema pursuant to 
Diagnostic Code 7806.  A noncompensable rating is assigned 
with slight, if any exfoliation, exudation or itching, if on 
a nonexposed surface or small area.  A 10 percent rating is 
contemplated when the disorder is characterized by 
exfoliation, exudation or itching, if involving an exposed 
surface or an extensive area.  For an increased rating to 30 
percent, the skin disorder must be characterized by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(1999).

Based upon the above evidence, the Board finds that the 
veteran's toenails constitute a nonexposed surface, or, at 
most, a small area.  Accordingly, the criteria for a 
compensable evaluation cannot be met.  Further, the veteran's 
symptomatology appears to largely include yellowing and 
thickening of the nails and some blistering of the skin.  The 
Board finds this to be most analogous to the criteria for a 
noncompensable evaluation.  Accordingly, the veteran's 
overall disability picture does not meet the criteria for the 
next higher evaluation and the benefit sought on appeal must 
be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards" and 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a bilateral wrist disability is 
denied.

Service connection for a left knee disability is granted.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 20 percent for a left ankle 
disability is granted.

A compensable evaluation for onychomycosis is denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

